                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               |
 IN RE:                                        |       CHAPTER 13
 RICHARD ANTHONY BERESOVOY, Jr.                    |
 a/k/a Richard A. Beresovoy, Jr.               |
 a/k/a Richard Beresovoy, Jr.                  |
 a/k/a Richard Anthony Beresovoy               |
 a/k/a Richard A. Beresovoy                    |     CASE NO. 5-18-01646
 a/k/a Richard Beresovoy                       |
                                               |     ORIGINAL PLAN
                                               | x 3rd AMENDED PLAN (Indicate 1ST, 2ND , |3RD ,
                                               etc)
                                               | ___ Number of Motions to Avoid Liens
                                               | ___ Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
 Debtors must check one box on each line to state whether or not the plan includes each of the following
 items. If an item is checked as “Not Included” or if both boxes are checked or if neither box is
 checked, the provision will be ineffective if set out later in the Plan.


  1   The plan contains nonstandard provisions, set out in §9, *       Included   G       Not
      which are not included in the standard plan as approved                             Included
      by the U.S. Bankruptcy Court for the Middle District of
      Pennsylvania.
  2   The plan contains a limit on the amount of a secured     G       Included   *       Not
      claim, set out in §2.E, which may result in a partial                               Included
      payment or no payment at all to the secured creditor.
  3   The plan avoids a judicial lien or nonpossessory,        G       Included   *       Not
      nonpurchase-money security interest, set out in §2.G                                Included

                            YOUR RIGHTS WILL BE AFFECTED

 READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
 written objection. This plan may be confirmed and become binding on you without further notice or
 hearing unless a written objection is filed before the deadline stated on the Notice issued in connection
 with the filing of the Plan.




Case 5:18-bk-01646-RNO         Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                 Desc
                               3rd Amended Plan Page 1 of 12
 1.      PLAN FUNDING AND LENGTH OF PLAN.

         A.     Plan Payments From Future Income

                 1. To date, the Debtor paid $7,260.00 (enter $0 if no payments have been made to
 the Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan the following
 payments. If applicable, in addition to monthly plan payments, Debtor shall make conduit payments
 through the Trustee as set forth below. The total base plan is $10,890.00, plus other payments and
 property stated in §1B below:


       Start         End                Plan         Estimated           Total          Total
      mm/yyyy       mm/yyyy            Payment        Conduit           Monthly       Payment
                                                     Payment            Payment       Over Plan
                                                                                        Tier
  05/2018         01/2021          $                $0.00           $                $7,260.00
  02/2021         12/2021          $330.00          $0.00           $330.00          $3,630.00
                                                                            Total $10,890.00
                                                                        Payments:


         2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee
 that a different payment is due, the Trustee shall notify te Debtor and any attorney for the Debtor, in
 writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-petition
 mortgage payments that come due before the initiation of conduit mortgage payments.

         3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to
 the terms of the plan.

         4. CHECK ONE:         (X) Debtor is at or under median income. If this line is checked,
                               the rest of §1.A.4 need not be completed or reproduced.

                               ( ) Debtor is over median income. Debtor estimates that a minimum
                               of $ _0.00__ must be paid to allowed unsecured creditors in order to
                               comply with the Means Test.

 B. Additional Plan Funding From Liquidation of Assets/Other

         1.     The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value
                is calculated as the value of all non-exempt assets after the deduction of valid liens and




Case 5:18-bk-01646-RNO         Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                 Desc
                               3rd Amended Plan Page 2 of 12
              encumbrances and before the deduction of Trustee fees and priority claims.)

       Check one of the following two lines.

         X    No assets will be liquidated. If this line is checked, the rest of §1.B need not be
              completed or reproduced.

              Certain assets will be liquidated as follows:


       2.     In addition to the above specified plan payments, Debtor shall dedicate to the plan
              proceeds in the estimated amount of $0.00 from the sale of property known and
              designated as              . All sales shall be completed by         . If the property
              does not sell by the date specified, then the disposition of the property shall be as
              follows:


       3.     Other payments from any source(s) (describe specifically) shall be paid to the Trustee
              as follows: _______________________________________________.

 2.    SECURED CLAIMS.

       A.     Pre-Confirmation Distributions. Check one.

        X     None. If “None” is checked, the rest of §2.A need not be completed or
              reproduced.

       ____   Adequate protection and conduit payments in the following amounts will be paid by the
              Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
              claim has been filed as soon as practicable after receipt of said payments from the
              Debtor.


      Name of Creditor           Last Four Digits of Account       Estimated Monthly Payment
                                          Number



       1.     The Trustee will not make a partial payment. If the Debtor makes a partial plan
              payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
              due on a claim in this section, the Debtor’s cure of this default must include any
              applicable late charges.




Case 5:18-bk-01646-RNO       Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                  Desc
                             3rd Amended Plan Page 3 of 12
       2.       If a mortgagee files a notice pursuant to Fed. R. Bankr.P.3002.1(b), the change in the
                conduit payment to the Trustee will not require modification of this Plan.




       B.       Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
                Other Direct Payments by Debtor. Check One.

                None. If “None” is checked, the rest of §2.B need not be completed or reproduced.

         X      Payments will be made by the Debtor directly to the creditor according to the original
                contract terms, and without modification of those terms unless otherwise agreed to by
                the contracting parties. All liens survive the plan if not avoided or paid in full under the
                plan.



       Name of Creditor              Description of Collateral       Last Four Digits of Account
                                                                              Number
  Specialized Loan Servicing       1425-1427 Dickson Ave.            9521
                                   Scranton, PA 18509



       C.       Arrears (Including, but not limited to, claims secured by Debtor’s principal
                residence). Check one.

                None. If “None” is checked, the rest of §2.C need not be completed or reproduced.

            X   The Trustee shall distribute to each creditor set forth below the amount of arrearages in
                the allowed claim. If post-petition arrears are not itemized in an allowed claim, they
                shall be paid in the amount stated below. Unless otherwise ordered, if relief from the
                automatic stay is granted as to any collateral listed in this section, all payments to the
                creditor as to that collateral shall cease, and the claim will no longer be provided for
                under §1322(b)(5) of the Bankruptcy Code.


  Name of             Description of      Estimated Pre- Estimated Post- Estimated Total
  Creditor            Collateral          Petition Arrears Petition Arrears to be paid in
                                          to be Cured      to be Cured      plan




Case 5:18-bk-01646-RNO         Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                  Desc
                               3rd Amended Plan Page 4 of 12
  Specialized         1425-1427           $18,729.85          None                 $0.00
  Loan Servicing      Dickson Ave.
                      Scranton, PA
                      18509




        D. Other secured claims (conduit payments and claims for which a §506 valuation is
 not applicable, etc.)

                None. If “None” is checked, the rest of §2.D need not be completed or reproduced.


        X       The claims below are secured claims for which a § 506 valuation is not applicable, and
                can include: (1) claims that were either (a) incurred within 910 days of the petition date
                and secured by a purchase money security interest in a motor vehicle acquired for the
                personal use of the Debtor, or (b) incurred within 1 year of the petition date and
                secured by a purchase money security interest in any other thing of value; (2) conduit
                payments; or (3) secured claims not provided elsewhere.

       1.       The allowed secured claims listed below shall be paid in full and their liens retained until
                the earlier of the payment of the underlying debt determined under nonbankruptcy law
                or discharge under §1328 of the Code.

       2.       In addition to payment of the allowed secured claim, present value interest pursuant to
                11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below,
                unless an objection is raised. If an objection is raised, then the court will determine the
                present value interest rate and amount at the confirmation hearing.

       3.       Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
                payments on the claim shall cease.


     Name of           Description of        Principal          Interest Rate      Total to be Paid
     Creditor           Collateral           Balance of                                in Plan
                                               Claim
  City of Scranton    1425-1427           $3599.29            9%                   $4,483.29
  c/o Northeast       Dickson Ave.                            $884.00
  Revenue             Scranton, PA
  Service             18509

       E.       Secured claims for which §506 valuation is applicable. Check one.




Case 5:18-bk-01646-RNO         Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                  Desc
                               3rd Amended Plan Page 5 of 12
             None. If “None” is checked, the rest of §2.E need not be completed or    reproduced.


        X      Claims listed in the subsection are debts secured by property not described in §2.D of
               this plan. These claims will be paid in the plan according to modified terms, and liens
               retained until the earlier of the payment of the underlying debt determined under
               nonbankruptcy law or discharge under §1328 of the Code. The excess of the
               creditor’s claim will be treated as an unsecured claim. Any claim listed as “$0.00" or
               “NO VALUE” in the “Modified Principal Balance” column below will be treated as an
               unsecured claim. The liens will be avoided or limited through the plan or Debtor will file
               an adversary action or other action (select method in last column). To the extent not
               already determined, the amount, extent or validity of the allowed secured claim for each
               claim listed below will be determined by the court at the confirmation hearing. Unless
               otherwise ordered, if the claimant notifies the Trustee tat the claim was paid, payments
               on the claim shall cease.



  Name of        Description     Value of         Interest        Total           Plan,
  Creditor       of Collateral   Collateral       Rate            Payment         Adversary or
                                 (Modified                                        Other Action
                                 Principal)
  PNC Bank       1425-1427    Zero                None            Zero            Adversary
                 Dickson
                 Ave.
                 Scranton, PA
                 18509
  PNC Bank       1425-1427    Zero                None            Zero            Adversary
                 Dickson
                 Ave.
                 Scranton, PA
                 18509
  LVNV           1425-1427    Zero                None            Zero            Adversary
  Funding        Dickson
                 Ave.
                 Scranton, PA
                 18509




Case 5:18-bk-01646-RNO       Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                Desc
                             3rd Amended Plan Page 6 of 12
  Peter            1425-1427    Zero               None             Zero            Adversary
  DeLuca           Dickson
                   Ave.
                   Scranton, PA
                   18509




        F. Surrender of Collateral. Check one.

            X   None. If “None” is checked, the rest of §2.F need not be completed or reproduced.

                The Debtor elects to surrender to each creditor listed below the collateral that secures
                the creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
                approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to
                the collateral only and that the stay under §1301 be terminated in all respects. Any
                allowed unsecured claim resulting from the disposition of the collateral will be treated in
                Part 4 below.


                Name of Creditor                   Description of Collateral to be Surrendered




        G.      Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
                Check one.

            X   None. If “None” is checked, the rest of §2.G need not be completed or reproduced.

        _       The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
                money liens of the following creditors pursuant to §522(f) (this §should not be used for
                statutory or consensual liens such as mortgages).


  Name of Lien Holder
  Lien Description
  For judicial lien, include court
  and docket number
  Description of the liened
  property




Case 5:18-bk-01646-RNO          Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10               Desc
                                3rd Amended Plan Page 7 of 12
  Liened Asset Value
  Sum of Senior Liens
  Exemption Claimed
  Amount of Lien
  Amount Avoided

 3.    PRIORITY CLAIMS.

       A.     Administrative Claims

              1.        Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate
                        fixed by the United States Trustee.

              2.        Attorney’s Fees. Complete only one of the following options:

                        a.       In addition to the retainer of $1,000.00 already paid by the Debtor, the
                                 amount of $4,000.00 in the plan. This represents the unpaid balance of
                                 the presumptively reasonable fee specified in L.B.R. 2016-2( c); or


                        b.       $_______ per hour, with the hourly rate to be adjusted in accordance
                                 with the terms of the written fee agreement between the Debtor and the
                                 attorney. Payment of such lodestar compensation shall require a
                                 separate fee application with the compensation approved by the Court
                                 pursuant to L.B.R. 2016-2(b).

              3.        Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                        Check one of the following two lines.

                             X   None. If “None” is checked, the rest of § 3.A.3 need not be
                                 completed or reproduced.

                        ____     The following administrative claims will be paid in full.


              Name of Creditor                                Estimated Total Payment




Case 5:18-bk-01646-RNO           Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10               Desc
                                 3rd Amended Plan Page 8 of 12
       B.   Priority Claims (including, certain Domestic Support Obligations)

            Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full unless
            modified under §9.


            Name of Creditor                              Estimated Total Payment




       C.   Domestic Support Obligations assigned to or owed to a governmental unit
            under 11 U.S.C. § 507 (a)(1)(B). Check one of the following two lines.

             X      None. If “None” is checked, the rest of § 3.C need not be completed or
                    reproduced.

            _       The allowed priority claims listed below are based on a domestic support
                    obligation that has been assigned to or is owed to a governmental unit and will
                    be paid less than the full amount of the claim. This plan provision requires that
                    payments in § 1.A. be for a term of 60 months (see 11 U.S.C. § 1322 (a)(4)).


            Name of Creditor                              Estimated Total Payment




 4.    UNSECURED CLAIMS

       A.   Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of
            the following two lines.

                X   None. If “None” is checked, the rest of § 4.A need not be completed or
                    reproduced.

                    To the extent that funds are available, the allowed amount of the following
                    unsecured claims, such as co-signed unsecured debts, will be paid before other,
                    unclassified, unsecured claims. The claim shall be paid interest at the rate stated
                    below. If no rate is stated, the interest rate set forth in the proof of claim shall
                    apply.




Case 5:18-bk-01646-RNO     Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                  Desc
                           3rd Amended Plan Page 9 of 12
      Name of            Reason for          Estimated         Interest Rate      Estimated Total
      Creditor             Special           Amount of                                Payment
                        Classification        Claim



        B.       Remaining allowed unsecured claims will receive a pro-rata distribution of
                 funds remaining after payment of other classes.


 5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
        following two lines.

                 None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

        X        The following contracts and leases are assumed (and arrears in the allowed claim to be
                 cured in the plan) or rejected:


  Name of     Description of     Monthly       Interest    Estimated       Total Plan   Assume or
   Other       Contract or       Payment         Rate       Arrears        Payment       Reject
   Party          Lease
  Aarons’     Lease of           $80.16       None         None            None         Assume
  Sale &      Stove
  Lease
  Owners


 6.     VESTING OF PROPERTY OF THE ESTATE.

        Property of the estate will vest in the Debtor upon

        Check the applicable line:

                 plan confirmation.
        ___      entry of discharge.
          X      closing of case.


 7.     DISCHARGE: (Check one)

        (X)      The debtor will seek a discharge pursuant to § 1328(a).




Case 5:18-bk-01646-RNO         Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                 Desc
                               3rd Amended Plan Page 10 of 12
         ( )     The debtor is not eligible for a discharge because the debtor has previously received a
                 discharge described in § 1328(f).

 8.      ORDER OF DISTRIBUTION:


 If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
 Trustee will treat the claim as allowed, subject to an objection by the Debtor.


 Payments from the plan will be made by the Trustee in the following order:
 Level 1:        Adequate Protection Payments
 Level 2:        Debtor’s Attorney Fees
 Level 3:       Domestic Support Obligations
 Level 4:        Secured Claims, Pro Rata
 Level 5:      Priority Claims, pro rata
 Level 6:     Specially classified unsecured claims
 Level 7:     Timely filed general unsecured claims
 Level 8:      Untimely filed general unsecured claims to which Debtor has not objected

 If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above
 Levels are not filled-in, then the order of distribution of plan payments will be determined by the Trustee
 using the following as a guide:


 Level 1:        Adequate protection payments.
 Level 2:        Debtor’s attorney’s fees.
 Level 3:        Domestic Support Obligations.
 Level 4:        Priority claims, pro rata.
 Level 5:        Secured claims, pro rata.
 Level 6:        Specially classified unsecured claims.
 Level 7:        Timely filed general unsecured claims.
 Level 8:        Untimely filed general unsecured claims to which the Debtor has not objected.


 9. NONSTANDARD PLAN PROVISIONS

 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)

 The following is a summary of the creditors and amounts to be paid by the Trustee pursuant to
 this Plan:




Case 5:18-bk-01646-RNO          Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                     Desc
                                3rd Amended Plan Page 11 of 12
        Chapter 13 Trustee                            $ 1,060.00 (est.)
        Tullio DeLuca, Esq.,                          $ 4,000.00
        BSI Financial                                 $ 1,054.18(PAID)
        City of Scranton c/o NE Revenue               $ 4,483.29 (allowed secured claim)
        Unsecured Creditors-prorata basis             $    292.53
                             Total:                   $ 10,890.00

 **Debtor has been approved for a three (3) month Trial Modification with BSI Financial.
 Arrears will be paid upon final modification.




 The Chapter 13 Trustee payment shall be made to the following address:

                        CHARLES J. DEHART, III, ESQ.
                        P.O. BOX 7005
                        LANCASTER, PA 17604




 Dated: February 3, 2021                       /s/Tullio DeLuca
                                               Debtor




 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also
 certifies that this plan contains no nonstandard provisions other than those set out in §9.




Case 5:18-bk-01646-RNO        Doc 66-1 Filed 02/03/21 Entered 02/03/21 17:31:10                  Desc
                              3rd Amended Plan Page 12 of 12
